The bill alleged that the parties are the owners of a canal for draining their respective lands; and that, for the purpose of keeping up or improving the same, they (either personally, or as represented by persons whose covenants bound them), agreed, among other things, as follows: "4th. Any one or more of the said parties shall have the right to determine what work is necessary to be done, for the purpose of enlarging, deepening, cleaning out or repairing the said canal, or bridging the same where a public road crosses it; and he or they shall be fully empowered to do the said work or have the same done, and the said parties shall bear and pay the reasonable expense, and the burden of the said work, in the following proportions," etc.
After other statements, not necessary to be repeated, the bill contains the following: "Your orators further show unto your Honor that the advantage derived by the defendant to his lands from the said canal is equal to the advantage derived by any one of your orators, (19) and much greater than those derived by most of them; that the said canal now requires cleaning out, and other improvements and reparations contemplated by the parties to the contracts aforesaid, to the value of at least fourteen hundred dollars, which your orators aver are necessary, and which they are desirous to have done; and your orators charge and aver that it will be very onerous upon them to do, or have done, all the necessary work upon said canal, as the outlay will be, if not beyond their means, certainly very embarrassing and inconvenient; and their remedy at law, to recover from the defendant his proportion of said outlay, will compel them first to expend a large amount for his benefit, which they are not prepared to do; and your *Page 25 
orators therefore aver that such remedy at law is totally inadequate; but if the defendant is compelled to bear his proportion of the burden assumed by the said Henry S. Lloyd (of whom defendant was an assignee), by performing his part of the work, then the canal can be put and kept in proper condition, to the mutual benefit of all the parties interested."
The prayer was for a specific performance of the above contract, "your orators hereby offering to perform the same on their part," and for other relief.
Passing by the question, whether the defendant, as assignee, is bound by the covenant, we are of opinion that the complainants are not entitled to a decree, on two grounds:
1. By the terms of the contract no one of the parties undertakesto do the work or to have it done. The legal effect of the instrument is to bind the parties to pay a ratable part of the expenses that any one or more of them may incur in doing what work may, in his or their judgment, be necessary. This is the true construction, and (20) the court can not compel a party to do that which he has not undertaken to do.
2. Suppose the parties had undertaken to do the work, a specific performance by a decree would be impracticable, because there is no mode of which the court can avail itself, for ascertaining what work is necessary. Any one of the parties has the right to determine what work is necessary, and is fully empowered to do it, or have it done. This mode of deciding the question, viz.: by one or more of the parties, is the only one provided by the instrument, and as they have seen proper to adopt it, any other is excluded. This puts it out of the power of the court to direct an inquiry as to what work is necessary. The mode agreed upon by the parties contemplated that one or more of them shall, in the first instance, have the work done, and then call upon the others for contribution in money. Such are the terms of the contract, and it is not in the power of the court to alter them, although it may be onerous to some of the parties to incur the expense of having the whole work done. Indeed, a readiness to do the work themselves, or to have it done, is the only check provided in the instrument upon the exercise of their discretion in respect to the work necessary, in order to make the canal answer the purpose for which it was intended. The court has no power to remove this check.
Again, there is a general allegation that the work necessary to be done would require an outlay of $1,400; but there is no allegation that *Page 26 
any one or more of the parties have determined what particular work is necessary to be done; for instance, how much wider the canal should be, and at what places; how much deeper, etc., etc. Such an agreement would seem to be a necessary preliminary to raising the questions which we have been considering.
PER CURIAM.                                          Bill dismissed.
(21)